DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the amendment filed on 8/5/2022.  
Claims 1, 4, 5, 7-13 and 17-26 are pending.
Claims 1, 4, 5, 7-13 and 17-26 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew Noble (Reg. 48,651) on 9/6/2022.

The application has been amended as follows:

Claims listed have been amended as follows:


1.	(Currently Amended) A non-transitory machine-readable storage medium comprising instructions that, upon execution, cause a system to:
associate, with each virtual resource of a plurality of virtual resources deployed in a cloud environment, properties representative of characteristics of the each virtual resource, wherein the properties comprise a performance level of a respective virtual resource of the plurality of virtual resources with which the properties are associated;
monitor utilizations of the plurality of virtual resources deployed in the cloud environment to obtain properties of the plurality virtual resources, the properties comprising tag elements corresponding to each virtual resource of the plurality of virtual resources, wherein the tag elements indicate resource amount and performance;
receive a request to allocate a virtual resource in the cloud environment; 
determine whether the properties of the virtual resource to be created for the request satisfy a criterion with respect to the properties associated with a given virtual resource deployed in the cloud environment by comparing the tag elements associated with the virtual resource and the properties associated with the given virtual resource and whether a utilization of the given virtual resource indicated by the tag elements of the properties of the given virtual resource is below a threshold; and
in response to the determining, select the given virtual resource as a candidate virtual resource for the request without creating a new virtual resource within the cloud environment.

(Currently Amended) A system comprising: 
a processor; and
a non-transitory storage medium storing instructions executable on the processor to: 
associate, with each virtual resource of a plurality of virtual resources deployed in a cloud environment, properties representative of characteristics of the each virtual resource, wherein the properties comprise a performance level of a respective virtual resource of the plurality of virtual resources with which the properties are associated;
monitor utilizations of the plurality of virtual resources deployed in the cloud environment to obtain properties of the plurality virtual resources, the properties comprising tag elements corresponding to each virtual resource of the plurality of virtual resources, wherein the tag elements indicate resource amount and performance;
receive a request to allocate a virtual resource in the cloud environment; 
comparing properties of the virtual resource to be allocated for the request to the properties associated with the plurality of virtual resources; and
determine whether the properties of the virtual resource to be created for the request satisfy a criterion with respect to the properties associated with a given virtual resource deployed in the cloud environment by comparing the tag elements associated with the virtual resource and the properties associated with the given virtual resource and whether a utilization of the given virtual resource indicated by the tag elements of the properties of the given virtual resource is below a threshold; and
in response to the determining, select the given virtual resource as a candidate virtual resource for the request without creating a new virtual resource within the cloud environment.

(Currently Amended) A method performed by a system comprising a hardware processor, comprising:
accessing information of a plurality of virtual machines or containers deployed in a cloud environment, the information comprising properties of virtual machines or containers, wherein the properties comprise a performance level of a respective virtual machine or container of the plurality of virtual machines or containers;
monitoring utilizations of the plurality of virtual machines or containers deployed in a cloud environment to obtain properties of the plurality virtual resources, the properties comprising tag elements corresponding to each virtual resource of the plurality of virtual resources, wherein the tag elements indicate resource amount and performance;
receiving a request to allocate a virtual machine or a container in the cloud environment; and
determining whether the properties of the virtual resource to be created for the request satisfy a criterion with respect to the properties associated with a given virtual resource deployed in the cloud environment by comparing the tag elements associated with the virtual resource and the properties associated with the given virtual resource and whether a utilization of the given virtual resource indicated by the tag elements of the properties of the given virtual resource is below a threshold; and
in response to the determining, selecting the given virtual resource as a candidate virtual resource for the request without creating a new virtual resource within the cloud environment.


Allowable Subject Matter


The following is an examiner’s statement of reasons for allowance:


	Neither reference(s), individually or in combination teaches the claim limitations above.  Nor, one of ordinary skill in the art at the time the invention was made would have combined them to arrive at the present invention as cited above.

Claims 4, 5, 7-11, 13, 17 and 19-26 depending on claims 1, 12 and 18, therefore, are considered allowable on the basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG KIM whose telephone number is (571)270-1313.  The examiner can normally be reached on M-Thurs 8:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DONG U KIM/Primary Examiner, Art Unit 2196